t c summary opinion united_states tax_court thomas c pride sr petitioner v commissioner of internal revenue respondent docket no 13105-02s filed date thomas c pride pro_se edwina l jones for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to various itemized_deductions disallowed by respondent and whether petitioner received unreported interest_income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in charlotte north carolina on the date the petition was filed in this case on petitioner’s federal_income_tax return for taxable_year petitioner reported adjusted_gross_income of dollar_figure and claimed total itemized_deductions of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the following portions of the itemized_deductions claimed by petitioner on his return claimed disallowed mortgage interest dollar_figure dollar_figure charitable_contributions big_number employee business_expenses big_number big_number the employee_business_expense deduction claimed on the return is for expenses of dollar_figure reduced pursuant to the sec_67 limitation on miscellaneous_itemized_deductions respondent also determined that petitioner received unreported interest_income of dollar_figure a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 the first deduction in dispute is the deduction for mortgage interest mortgage interest generally is deductible under sec_163 subject_to the requirements of sec_163 petitioner argues that the dollar_figure disallowed by respondent represents interest he paid on a second mortgage petitioner however was unable to provide any substantiation for this second 1where petitioner has failed to provide the required substantiation as discussed in detail below the burden_of_proof does not shift to respondent pursuant to sec_7491 and instead remains on petitioner sec_7491 rule a mortgage or for the alleged payments made with respect thereto while we accept petitioner’s testimony that at some point in time he obtained a second mortgage on his residence petitioner’s uncorroborated testimony was insufficient to substantiate the existence of or payments on a second mortgage during we sustain respondent’s disallowance of the relevant portion of the mortgage interest_deduction sec_6001 sec_1_6001-1 e income_tax regs the second deduction in dispute is the deduction for charitable_contributions the dollar_figure portion of the deduction disallowed by respondent represents the portion of petitioner’s deduction that was claimed for noncash contributions subject_to various requirements and limitations charitable_contributions may be deducted under sec_170 in addition to the general substantiation requirements noted above deductions for charitable_contributions are allowed only if certain record- keeping requirements are met sec_170 sec_1_170a-13 income_tax regs with respect to noncash contributions taxpayers generally must obtain a receipt or other written record from the donee showing the name of the donee the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs if obtaining a receipt is impractical the taxpayer must nonetheless keep reliable written records with respect to each item of donated property that include the information listed above id petitioner argues that he donated clothes and various household_items to goodwill the salvation army and the boys’ club however petitioner provided no written records concerning any donations and has provided this court with no method by which to ascertain with a reasonable degree of certainty what he contributed during we sustain respondent’s disallowance of the relevant portion of the charitable_contribution_deduction sec_170 sec_1_170a-13 income_tax regs see also sec_6001 sec_1_6001-1 e income_tax regs the final deduction in dispute is the deduction for employee business_expenses unreimbursed employee business_expenses generally may be deductible under sec_162 however the deduction is a miscellaneous itemized_deduction sec_67 a taxpayer’s miscellaneous_itemized_deductions are allowed only to the extent by which they exceed percent of the taxpayer’s adjusted_gross_income sec_67 petitioner argues that he incurred expenses for clothing which he was required to wear to his job subscriptions to various magazines union dues and attendance at work-related seminars he estimated that the magazine subscriptions were less than dollar_figure and that the union dues were roughly between dollar_figure and dollar_figure per year the clothing which petitioner was required to wear to work consisted of suits and other general business attire which petitioner typically wore only to work the clothing expenses_incurred by petitioner were for clothes of a type which can be worn outside of work a deduction may not be claimed for such expenses because they are nondeductible personal expenses rather than business_expenses even if the clothing was in fact used exclusively for work sec_262 85_tc_462 the general_rule concerning the deductibility of work_clothes under sec_162 is that they must be of a type specifically required as a condition_of_employment and not adaptable to general usage as ordinary clothing affd without published opinion 807_f2d_177 9th cir petitioner has failed to substantiate the bulk of the employee business_expenses for which he claimed a deduction although petitioner provided an estimate for two of the remaining items these items total only dollar_figure to dollar_figure and do not meet the 2-percent floor imposed by sec_67 we therefore sustain respondent’s disallowance of the employee_business_expense deduction sec_67 sec_6001 sec_1_6001-1 e income_tax regs the second issue for decision is whether petitioner received unreported interest_income respondent determined that petitioner received interest_income of dollar_figure from the internal_revenue_service during petitioner argues that he never received the check which allegedly contained this amount of interest we need not reach this issue because we have sustained respondent’s determination concerning the disallowed deductions petitioner’s taxable_income for is dollar_figure exclusive of the interest_income thus whether or not petitioner received dollar_figure in unreported income does not change petitioner’s tax_liability under the tax_tables promulgated by the secretary pursuant to sec_3 which impose the same amount of federal_income_tax liability on taxable incomes which are at least dollar_figure but less than dollar_figure reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
